UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2267



LISE ADRIANI KOHA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-623-399)


Submitted:   March 31, 2006                 Decided:   April 18, 2006


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Diane Kelleher, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lise Adriani Koha, a native and citizen of Indonesia,

petitions for review of a Board of Immigration Appeals’ order

affirming without opinion the immigration judge’s decision denying

her applications for asylum, withholding of removal and withholding

under the Convention Against Torture.        We deny the petition for

review.

          The INA authorizes the Attorney General to confer asylum

on any refugee.   8 U.S.C. § 1158(a) (2000).      It defines a refugee

as a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”        8 U.S.C. § 1101(a)(42)(A)

(2000). Substantial evidence supports the finding that Koha failed

to show entitlement to asylum because the past events that were the

basis for her asylum application did not establish persecution.*

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED



     *
      We note Koha has abandoned challenges to the immigration
judge’s decision that she was not eligible for withholding from
removal or withholding under the CAT. She did not raise challenges
to these findings in her brief.

                                - 2 -